Citation Nr: 0423438	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-23 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
muscle strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for bilateral 
hearing loss with scaly and desquamation of the left ear 
canal, currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date earlier than January 31, 
2001, for a compensable evaluation for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  The veteran 
subsequently perfected an appeal with regard to the listed 
issues.  The Board notes that the February 2003 rating 
decision also denied service connection for rheumatoid 
arthritis and diabetes mellitus.  On review, the veteran has 
not perfected an appeal with regard to those issues and 
consequently, they are not before the Board at this time.  

A hearing before the undersigned sitting at the RO was held 
in March 2004.  A transcript of that hearing is associated 
with the claims folder.  At the time of the hearing, the 
veteran's representative indicated that he would be 
separately raising claims with the RO pertaining to 
labyrinthitis, hypertension, shell fragment wounds, and for 
separate evaluations for tinnitus in each ear.  (See 
transcript at 13, 20, and 21.)  

The issue of entitlement to an increased evaluation for 
lumbosacral muscle strain is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained 
evidence sufficient for an equitable disposition of the 
veteran's appeal regarding his claims for an increased 
evaluation for hearing loss with scaly and desquamation of 
the left ear canal, and an earlier effective date for a 10 
percent evaluation for tinnitus.

2.  On VA examination in October 2002, the veteran's hearing 
loss was manifested by level I hearing bilaterally.  

3.  On VA examination in November 2002, the veteran's ear 
canals were dry and mildly excoriated without scaling, edema, 
or discharge.  The maximum schedular evaluation available 
under Diagnostic Code 6210 is 10 percent.

4.  Objective evidence does not show that the veteran is 
frequently hospitalized for his bilateral hearing loss with 
scaly and desquamation of the left ear canal or that this 
disability has a marked interference with employment beyond 
that contemplated in the schedular standards.  

5.  In July 1977, the RO confirmed the 0 percent evaluation 
for tinnitus.  The veteran was notified of this decision by 
letter dated in July 1977.  The veteran did not appeal this 
decision.

6.  On January 31, 2001, the RO received an informal claim 
for an increased evaluation for tinnitus.

7.  Resolving reasonable doubt in the veteran's favor, it is 
factually ascertainable that the veteran had recurrent 
tinnitus one year prior to the receipt of his January 2001 
claim for increase.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss with scaly and desquamation of the 
left ear canal are not satisfied.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.85, 
Diagnostic Code 6100, 4.87, Diagnostic Code 6210 (2003).

2.  The criteria for an effective date of January 31, 2000, 
for the grant of a 10 percent evaluation for tinnitus are 
met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.400(o) (2003); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim and also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

By letter dated in October 2001, the RO notified the veteran 
of the evidence necessary to substantiate his claim for an 
increased evaluation.  The letter also advised the veteran of 
the information and evidence that he was responsible for 
providing, and of the information and evidence that VA would 
attempt to obtain.  The veteran was requested to identify any 
additional information or evidence that would help support 
his claims.  By letter dated in February 2002, the RO advised 
the veteran of the actions taken on his claims and further 
advised him of his and VA's respective obligations with 
regard to obtaining evidence.  The June 2003 Statement of the 
Case (SOC) notified the veteran of the regulations pertaining 
to the evaluation of hearing loss and otitis externa, and the 
assignment of effective dates.  The SOC specifically set 
forth the regulation pertaining to VA's duty to assist.  This 
document also advised the veteran of the adjudicative actions 
taken, the evidence of record, and of the reasons and bases 
for the decision.  

The veteran identified private treatment by Dr. Zimmer and 
these records were obtained.  In keeping with the duty to 
assist, the veteran was provided a VA audiometric examination 
in October 2002 and a VA ear disease examination in November 
2002.  At the hearing, the veteran's representative contended 
that the audiometric examination was potentially inadequate 
because the veteran is a lip reader and could not remember if 
the examiner covered his/her lips when conducting the speech 
discrimination portion of the examination.  On review, there 
is simply no objective evidence that the VA examination was 
not properly conducted.  Further, the October 2002 
audiometric examination report indicates that the veteran was 
alert and cooperative throughout the evaluation.  Test 
procedures were accomplished in a double-walled sound suite 
using a GSI-10 audiometer last calibrated September 27, 2002.  
The Maryland CNC Word List was given from a CD recording.  As 
such, the Board finds that a remand for additional 
audiometric examination is not required.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist with respect to the issues being 
decided, and in light of the favorable decision to grant the 
veteran an earlier effective date, the Board finds that a 
remand solely for further compliance pursuant to the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).





Increased Evaluation for Bilateral Hearing Loss
With Scaly and Desquamation of the Left Ear Canal

The veteran was originally granted service connection for 
bilateral high frequency hearing loss in June 1971 and 
assigned a noncompensable evaluation effective February 6, 
1971.  In June 1976, the veteran's disability was 
recharacterized to include scaling and desquamation of the 
left ear canal and a 10 percent evaluation was assigned 
effective January 27, 1976.  

In January 2001, the veteran filed a claim for an increased 
evaluation.  The veteran contends that the currently assigned 
evaluation does not adequately reflect the severity of his 
disability.  He reports that he has to wear hearing aids and 
read lips.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2003); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pursuant to VA's rating schedule, the RO evaluated the 
veteran's service-connected bilateral hearing loss under 
Diagnostic Code 6100.  Evaluations for defective hearing are 
based upon organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests, 
along with the average hearing threshold level as measured by 
puretone audiometry tests.  See 38 C.F.R. § 4.85 (2003).  
"Puretone threshold average" is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  38 C.F.R. § 4.85(d) (2003).  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven auditory acuity levels, 
designated from level I for essentially normal acuity, 
through level XI for profound deafness.  See 38 C.F.R. 
§ 4.85 (2003).  The assignment of a disability rating for 
hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  


TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI






Table VII
Percentage Evaluation for Hearing Impairment

LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR




The veteran underwent a VA audiometric examination in 
November 2002.  Puretone threshold average, in decibels, was 
calculated as 38 in the right ear and 53 in the left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
Applying these results to Table VI, the veteran has level I 
hearing bilaterally.  Applying the relevant numeric 
designations to Table VII, the evaluation for hearing 
impairment is 0 percent.  

The veteran's reported puretone thresholds do not indicate an 
exceptional pattern of hearing impairment and therefore, the 
provisions of 38 C.F.R. § 4.86 are not for application.  

Currently, the veteran's hearing loss with scaly and 
desquamation of the left ear canal is assigned a 10 percent 
evaluation under Diagnostic Codes 6100-6210.  Chronic otitis 
externa with swelling, dry and scaly or serous discharge, and 
itching requiring frequent and prolonged treatment warrants a 
10 percent evaluation.  38 C.F.R. § 4.87, Diagnostic Code 
6210 (2003).  

The veteran underwent a VA ear disease examination in 
November 2002.  At the time of the examination, there was no 
discharge from the ears or pain, but the veteran reported 
constant itching.  He uses Q-tips to clean his ears and 
applies sweet oil for the itching.  

On physical examination, the external ears were normal.  
There was minimal cerumen in the canals and the skin of the 
canals was dry and mildly excoriated from mechanical trauma 
due to Q-tips.  There was no scaling, edema, or discharge.  

The maximum schedular evaluation available under Diagnostic 
Code 6210 is 10 percent.  Accordingly, an evaluation in 
excess of 10 percent is not available under this provision.  

The Board has considered Diagnostic Codes 6100 and 6210 and 
finds that the veteran's disability picture does not more 
nearly approximate the criteria for an evaluation in excess 
of 10 percent.  As the preponderance of the evidence is 
against the veteran's claim for an increased evaluation for 
bilateral hearing loss with scaly and desquamation of the 
left ear canal, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the objective evidence of record does not 
indicate the veteran is frequently hospitalized for his 
bilateral hearing loss with scaly and desquamation of the 
left ear canal, and there is no indication that this 
disability has a marked interference with employment beyond 
that contemplated in the schedular standards.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  See VAOPGCPREC 6-96 
(1996).

Earlier Effective Date for a Compensable Evaluation for 
Tinnitus

The veteran was originally service-connected for tinnitus in 
August 1972 and assigned a noncompensable evaluation 
effective February 6, 1971.  Prior to the decision currently 
on appeal, the RO most recently considered an increased 
evaluation for tinnitus in July 1977.  At that time, the RO 
issued a confirmed rating decision, which continued the 0 
percent evaluation for tinnitus.  The veteran was notified of 
this decision by letter dated in July 1977.  The veteran did 
not appeal this decision and it is final.  See 38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977).

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2003).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the one-year 
period preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2003); see VAOPGCPREC 12-98 (Sept. 23, 1998).  
In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2003).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. 
§ 3.151(a) (2003).  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2003).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2003).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

On January 31, 2001, the RO received a statement wherein the 
veteran requested an increased evaluation for tinnitus.  The 
Board has reviewed the claims folder and concludes that this 
is the first correspondence subsequent to the final July 1977 
confirmed rating decision that could be construed as an 
informal claim for increase.  

Having determined that January 31, 2001, is the date of claim 
for purposes of assigning an effective date, the Board must 
now look to the evidence to determine when it was "factually 
ascertainable" that the criteria for a 10 percent evaluation 
for tinnitus were met.  In making this determination, the 
Board must consider the applicable rating criteria and 
evidence beginning January 31, 2000, which is one year prior 
to the date of claim for increase and the earliest possible 
effective date under the circumstances of this case.  

Effective June 10, 1999, recurrent tinnitus is assigned a 10 
percent evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002).  The Board acknowledges that the regulation regarding 
the evaluation of tinnitus was amended effective June 13, 
2003.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).  
This amendment, however, is not relevant to the veteran's 
claim for an effective date prior to January 31, 2001.  

A review of the claims folder is negative for any medical 
evidence pertaining to the veteran's tinnitus in the one-year 
period prior to his January 2001 claim for increase.  
Notwithstanding, on VA audiometric examination in October 
2002, the veteran reported periodic bilateral tinnitus that 
began 32 years prior after a land mine explosion during 
service.  The examiner indicated that the etiology of the 
veteran's tinnitus was noise trauma suffered during service.  

Tinnitus (ringing in the ears) is capable of lay observation 
and the veteran is competent to testify that he has 
experienced such ringing since service.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (citing Caluza v. 
Brown, 7 Vet. App. 498 (1995); Falzone v. Brown, 8 Vet. App. 
398, 406 (1995); and Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994)).  Thus, resolving reasonable doubt in the veteran's 
favor, it is factually ascertainable that he had recurrent 
tinnitus one year prior to his January 2001 claim for 
increase.  Consequently, the criteria for an effective date 
of January 31, 2000 for a 10 percent evaluation for tinnitus 
are met.  

The Board acknowledges the veteran's contentions that his 
tinnitus has been the same since November 1968.  However, as 
discussed above, there is a prior final rating decision in 
July 1977 and the Board could not identify any subsequent 
informal claims for increase prior to January 31, 2001.  
Therefore, an effective date earlier than January 31, 2000 is 
not warranted.  


ORDER

An evaluation in excess of 10 percent for bilateral hearing 
loss with scaly and desquamation of the left ear canal is 
denied.

An effective date of January 31, 2000, for the grant of a 10 
percent evaluation for tinnitus is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


REMAND

The veteran is seeking an increased evaluation for his 
service-connected lumbosacral muscle strain, currently 
evaluated as 20 percent disabling pursuant to Diagnostic Code 
5295.  The veteran most recently underwent a VA spine 
examination in November 2002.  Diagnosis at that time was 
"[d]egenerative osteoarthritis and disk disease, lumbar 
spine."  At the travel board hearing, the veteran's 
representative argued that the decrease in the musculature of 
the veteran's back and/or the original accident during 
service may have caused intervertebral disc syndrome and that 
the veteran should have been evaluated under the current 
Diagnostic Code 5243.  The representative further argues that 
if the RO had an issue as to whether or not the diagnosis was 
related to the veteran's lumbar strain condition, they should 
have returned the examination as inadequate.  

On review of the record, it does not appear that the veteran 
has a current diagnosis of intervertebral disc syndrome of 
the lumbar spine; however, it is not clear whether the 
current lumbar spine findings (osteoarthritis and disc 
disease) are related to the veteran's service-connected 
lumbosacral muscle strain.  

In addition to the foregoing, there have been significant 
changes in the pertinent rating criteria during the course of 
this appeal.  The criteria for evaluating intervertebral disc 
syndrome contained in Diagnostic Code 5293 were revised 
effective from September 23, 2002.  See 67 Fed. Reg. 54,345-
54,349 (August 22, 2002).  In addition, the criteria for 
evaluating diseases and injuries of the spine were revised 
effective September 26, 2003.  See 68 Fed Reg. 51454-51458 
(August 27, 2003).  The record does not show that the RO has 
considered these revisions to the rating schedule.  On 
remand, the RO should consider all applicable rating criteria 
including the changes in the rating schedule identified 
above.

Therefore, an additional examination to obtain all findings 
necessary for consideration under the revised rating criteria 
and for a VA opinion regarding the pathology attributable to 
the veteran's service-connected lumbosacral muscle strain is 
warranted.  

Accordingly, this case is REMANDED as follows:

1.  The RO should advise the veteran of 
the amendments to the schedule for rating 
intervertebral disc syndrome, effective 
September 23, 2002; and the amendments to 
the schedule for rating spine 
disabilities, effective September 26, 
2003.  

2.  The RO should also obtain the names 
and addresses of all medical care 
providers who treated have treated or 
evaluated the veteran for his service-
connected back disorder since June 2003, 
the date of the statement of the case.  
After securing any necessary release, the 
RO should obtain these records.

If the RO is unsuccessful in obtaining 
any pertinent evidence identified by the 
veteran, the RO should so inform the 
veteran and his representative and 
request them to provide the outstanding 
evidence.

3.  The RO should then make arrangements 
for the veteran to be afforded a VA 
examination to determine the current 
degree of severity of the veteran's 
service-connected lumbosacral muscle 
strain.  The veteran should be properly 
notified of the date, time, and place of 
the examination in writing.  The claims 
files must be made available to and be 
reviewed by the examiner.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected lumbosacral muscle 
strain.  Any indicated studies, including 
an X-ray study and range of motion 
testing in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
physician should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

?	The examiner is specifically 
requested to provide an opinion as 
to whether the diagnosed 
degenerative osteoarthritis and disc 
disease of the lumbar spine is "at 
least as likely as not" related to 
the service-connected lumbosacral 
muscle strain.  

?	The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the weight of medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.

?	If so, the examiner should 
specifically identify any evidence 
of neuropathy due to service-
connected low back disability, to 
include reflex changes, 
characteristic pain, and muscle 
spasm.  Any functional impairment of 
the lower extremities due to disc 
disease should be identified, and 
the examiner should assess the 
frequency and duration of any 
episodes of intervertebral disc 
syndrome disability, and in 
particular should assess the 
frequency and duration of any 
episodes of acute signs and symptoms 
of intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a 
physician.  

The rationale for all opinions expressed 
should also be provided.

4.  Upon completion of the requested 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an evaluation in excess of 
20 percent for lumbosacral muscle strain.  
All applicable laws and regulations 
should be considered.  See 38 C.F.R. §§ 
4.10, 4.40 and 4.45 (2003); see DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In 
particular, the RO should consider the 
changes in the schedule for rating spinal 
disabilities and injuries effective in 
September 2002 and September 2003.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified 
VA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



